Citation Nr: 0406644	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-02 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral knee disability.  

2.  Entitlement to an initial increased disability rating for 
sinusitis due to an orbital blowout fracture, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an initial compensable disability rating 
for residuals of a left thumb injury.  

(The issue of entitlement to restoration of Vocational 
Rehabilitation Program benefits, pursuant to 38 U.S.C.A. 
Chapter 31, will be the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  Specifically, by a September 2000 rating action, 
the RO determined, in pertinent part, that new and material 
evidence sufficient to reopen a previously denied claim of 
service connection for a bilateral knee disability had not 
been received.  Additionally, by a February 2001 rating 
action, the RO granted service connection for sinusitis and 
awarded a 10 percent evaluation to this disorder, effective 
from August 2000.  Also by the February 2001 rating action, 
the RO granted service connection for residuals of a left 
thumb injury and assigned a noncompensable evaluation to this 
disability, effective from October 2000.  

During the current appeal, and specifically by a June 2003 
rating action, the RO recharacterized the veteran's 
service-connected sinusitis disorder as sinusitis due to an 
orbital blowout fracture.  In addition, the RO awarded an 
increased evaluation of 30 percent, effective from August 
2000, for this disability.  

The Board notes that the currently assigned 30 percent 
disability rating for the veteran's service-connected 
sinusitis is based on an initial grant of service connection 
for such a disorder.  Consequently, the entire period 
associated with this service-connected disability will be 
reviewed to ensure that consideration is given to the 
possibility of staged ratings (e.g., separate ratings for 
separate periods of time based on the facts found).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In an April 1978 rating action, the RO in Fort Harrison, 
Montana denied service connection for a bilateral knee 
disability.  

3.  The evidence received since the April 1978 rating action 
denial of service connection for a bilateral knee disability 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a bilateral knee disorder.  

4.  The service-connected sinusitis due to an orbital blowout 
fracture is manifested by complaints of essentially mild 
symptoms of a feeling of heaviness in the eyes, headaches, 
and swelling (of the gums, jaw, and neck) as well as severe 
symptomatology occurring approximately once every three 
weeks.  Objective evaluation findings have shown that this 
disorder is reflective of left maxillary hyperplastic 
membrane sinusitis, 85 percent obstruction on the right, 
70 percent obstruction on the left, patent nares, turbinates 
which could not be visualized, as well as some sinus fullness 
and tenderness to palpation of the maxillary sinuses but a 
clear posterior oropharynx, no purulent discharge, no 
crusting, improvement of relevant symptomatology with 
medication, and the need for only rare outpatient treatment 
without the need for any chronic bedrest or having any 
incapacitation.  


CONCLUSIONS OF LAW

1.  The RO's April 1978 rating action denial of service 
connection for a bilateral knee disability is final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 19.112, 19.118, 19.154 (1977).  

2.  The evidence received since the RO's April 1978 denial of 
service connection for a bilateral knee disability is new and 
material, and the claim for service connection for a 
bilateral knee disorder reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

3.  The criteria for a disability rating greater than 
30 percent for the service-connected sinusitis due to an 
orbital blowout fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, 
Diagnostic Code 6513 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice of the VCAA with regards to the increased 
rating claim was given at the same time the veteran was 
notified of the grant of service connection and the 
assignment of the rating, which is realistically the earliest 
that type of notice can be given.  With regard to the 
application to reopen a claim of service connection, it is 
the Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In the statements of the case issued in March and May 2001 as 
well as supplemental statements of the case furnished in May 
2002 and June 2003, the RO informed the veteran of the 
criteria used to adjudicate his increased rating (sinusitis) 
claims, the type of evidence needed to substantiate these 
issue, as well as the specific information necessary from 
him.  

The March 2001 letter that advised the veteran of the 
enactment of the VCAA notified the veteran of his rights in 
the VA claims process and further informed him of VA's duty 
to notify and to assist.  The letter advised the veteran that 
VA would make reasonable efforts to help him get the evidence 
necessary to support his claim and that VA would try to get 
medical records, or records from any Federal agency, but that 
it was the veteran's responsibility to provide enough 
information so that VA could request any identified records.  
He was informed that if he had any private medical records he 
wanted VA to obtain, he must submit the appropriate 
authorization.  Regarding VA treatment, he was requested to 
identify the facility and dates of treatment.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SOC and 
SSOC were provided to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini, supra, also held that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the letter did advise the veteran that he 
could help with his claim by telling VA about any additional 
information or evidence that he wanted VA to try and obtain.  
Thus, as discussed above, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the RO accorded the veteran a relevant 
examinations regarding his service-connected sinusitis.  

Based on the foregoing and in light of the favorable decision 
to grant the veteran an increased evaluation, the Board finds 
that VA has satisfied its duty to notify and to assist and 
that under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

A.  New And Material Evidence Of A Bilateral Knee Disability

1.  Factual Background

By an April 1978 rating action, the RO in Fort Harrison, 
Montana initially denied service connection for a bilateral 
knee disability.  Service medical records were negative for 
complaints of, treatment for, or findings of a bilateral knee 
disorder.  The separation examination, which was conducted in 
January 1976, demonstrated that the veteran's lower 
extremities (including strength and range of motion) were 
normal.  At the time of the April 1978 decision, the veteran 
had not cited any sources of post-service knee treatment, and 
none had been obtained by the RO.  

Consequently, in April 1978, the RO in Fort Harrison, Montana 
denied service connection for a bilateral knee disability.  
Approximately one week later in May 1978, the RO notified the 
veteran of this decision.  He did not initiate an appeal of 
the denial of his claim for service connection for a 
bilateral knee disability.  

In May 1992, the veteran submitted a statement to the RO in 
New Orleans, Louisiana in which he noted that he had received 
bilateral knee treatment during service in 1969.  In a 
February 1993 response, the RO explained to the veteran that, 
because his previous claim for service connection for a 
bilateral knee disability had been denied, he would have to 
submit new and material evidence to reopen his claim for such 
a disorder.  The veteran failed to respond.  

Subsequently, in August 2000, the veteran filed his current 
petition to reopen his claim for service connection for a 
bilateral knee disability.  Throughout the current appeal, 
the veteran has asserted that he has a diagnosed bilateral 
knee disorder (to include arthritis) that began during his 
active military duty.  

At an October 2000 VA outpatient treatment session, the 
veteran complained of an exacerbation of bilateral knee pain.  
In pertinent part, the examiner noted that the veteran's 
current medical problems included bilateral degenerative pain 
in both knees and assessed "degenerative joint disease of 
[the] lower back, both knees, and [the] left thumb, which is 
mainly service connected."  

In November 2001, the veteran presented testimony before a 
hearing officer at the RO.  According to the veteran's 
testimony, he had no problems with his knees prior to his 
active military duty and began experiencing problems with 
these joints during service.  Hearing transcript (T.) 
at 11-12.  The veteran testified that his current knee 
problems include almost constant pain, difficulty walking up 
stairs, and instability when walking up stairs and then 
stopping.  T. at 12-16.  

At a March 2002 VA outpatient treatment session, the 
veteran's main complaint was pain in his back and knees.  

2.  Analysis

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board initially denied the issue of entitlement to 
service connection for a bilateral knee disorder on the basis 
that the evidence of record at that time did not reflect the 
presence of such a diagnosed disability associated with the 
veteran's active military duty.  Significantly, however, the 
additional record received since this prior final denial in 
April 1978 includes an October 2000 VA outpatient treatment 
report, noting that the veteran's current medical problems 
included bilateral degenerative pain in both knees and 
assessed "degenerative joint disease of [the] lower back, 
both knees, and [the] left thumb, which is mainly service 
connected."

As this document includes a medical diagnosis of a bilateral 
knee disability (e.g., degenerative joint disease of both 
knees), as well as at least a suggestion that it is 
"service-connected" (though this may simply be the examiner 
echoing the veteran's assertion), the Board finds that the 
statement is clearly probative of the central issue in the 
veteran's case for service connection for a bilateral knee 
disability.  Significantly, this statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for a bilateral 
knee disorder.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
bilateral knee disability in April 1978 is new and material, 
as contemplated by the pertinent law and regulations.  As 
such, this additional evidence serves as a basis to reopen 
the veteran's claim for service connection for a bilateral 
knee disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

B.  Increased Rating For Service-Connected Sinusitis

1.  Factual Background

The service medical records reflect treatment for a blow-out 
fracture of the veteran's left orbit in July 1971.  
Approximately two months later, in September 1971, the 
veteran sought treatment for complaints of headaches for the 
past two weeks.  A physical examination demonstrated the 
presence of sinus drainage.  The report of a periodic 
in-service examination subsequently conducted in June 1972 
included notations that the veteran had had the "usual 
incidence" of viral upper respiratory infections and mild 
sinusitis as well as a cough related to his sinusitis.  The 
report of the January 1976 separation examination notes that 
sinusitis, which had been diagnosed in 1971, was asymptomatic 
and did not require treatment.  

According to relevant post-service medical records, between 
February 1996 and October 1998, the veteran received periodic 
VA outpatient treatment for sinus problems.  Specifically, in 
December 1997, the veteran sought VA outpatient treatment for 
complaints of a sinus headache for one week.  He reported 
that he had had sinus problems most of his adult life and 
that, at the time of the treatment session, his sinuses were 
draining very little and that when they drained the drainage 
was yellowish to greenish in color.  The treating physician 
provided a diagnostic impression of an acute exacerbation of 
chronic sinusitis.  

Additionally, in August 2000, the veteran underwent a VA 
spine examination.  The report of this evaluation noted that 
the veteran's medical history includes chronic sinusitis.  

In a November 2000 letter, a VA primary care physician noted 
that the veteran sustained a blowout fracture during his 
service.  Further, the doctor stated that the veteran had 
been last treated at the Primary Care Clinic of the VA 
Medical Center (VAMC) in Shreveport, Louisiana earlier that 
month for an exacerbation of chronic sinusitis.  The doctor 
specifically stated that the veteran's "current sinusitis 
with remission and exacerbation could be [the] direct result 
of [the] . . . [b]lowout fracture."  

Approximately three weeks later in November 2000, the veteran 
underwent a VA nose, sinus, larynx, and pharynx examination.  
In the report of this evaluation, the examiner noted that the 
veteran had received treatment at the Shreveport VAMC for 
episodes of sinusitis and upper respiratory infections.  
Further, the examiner noted that the veteran's service 
medical records reflected radiographic findings of 
opacification of the left maxillary sinus in 1971 as well as 
a repair of a blow-out fracture and a repair of a superficial 
laceration of the left lower canaliculus.  

Specifically, the veteran complained of almost constant 
headaches, congestion, and sinus pressure around his eyes as 
well as along the left side of his face.  A physical 
examination demonstrated normal color of the conjunctiva 
bilaterally, no suffusion of the conjunctivae, possible 
slight puffiness of the left antral area in comparison to the 
right, subjective tenderness to the right and left frontal 
areas and the right and left antral areas on palpation when 
questioned, some withdrawal when the left antral area was 
pressed, no mastoid tenderness, no cervical lymphadenopathy 
or tenderess, some deviation of the nasal septum towards the 
right, an increase in edema of the nasal mucosa bilaterally, 
and a normal oropharynx.  

Computed tomography of the veteran's sinuses taken at that 
time showed some sinusitis involving the left maxillary sinus 
particularly on the roof of the sinus as well as some sutures 
in the bone from a prior surgical repair.  The remainder of 
the sinuses were clear.  The examiner diagnosed a blow-out 
fracture of the left orbit in 1971 with surgical repair and a 
superficial laceration of the left lower canaliculus, 
intermittent sinusitis, chronic allergic rhinitis and 
sinusitis, as well as chronic headaches by history.  In 
addition, the examiner expressed his opinion that the 
veteran's left maxillary sinus condition "is likely related 
to [the] 1971 blow out fracture of the left orbit and 
surgical repair" and "is not at least as likely than not 
related to the repair of the left lower canaliculus."  

In February 2001, the RO considered this evidence.  The RO 
concluded that service connection for sinusitis was warranted 
and assigned a 10 percent evaluation to this disability, 
effective from August 2000.  

At the November 2001 personal hearing, the veteran testified 
that his sinusitis symptomatology includes a feeling of 
heaviness in his eyes, headaches, and swelling (of his gums, 
jaw, and neck).  T. 2-5.  According to the veteran's 
testimony, he has some mild problems with his sinuses, and, 
approximately once every three weeks, he has severe symptoms.  
T. at 3.  

According to relevant evidence received during the current 
appeal, at a November 2000 VA outpatient treatment session, 
the physician noted that the veteran had disequilibrium.  The 
veteran also complained of an exacerbation of his chronic 
sinusitis as well as a headache.  The doctor noted that the 
veteran's headache "could also be related to his chronic 
sinusitis exacerbations."  The treating physician provided, 
in pertinent part, an assessment of a chronic sinusitis 
exacerbation and instructed the veteran to continue taking 
his current medication.  

In December 2002, the veteran underwent a VA examination.  At 
that time, he described having sinusitis problems at least 
two to three times per year and that his symptoms have 
improved with medication.  He did complain of a significant 
amount of clear nasal discharge which used to be green in the 
1970s and 1980s.  He explained that he has more of a problem 
with nasal congestion, frontal sinus congestion, as well as 
difficulty breathing through his nose.  He also complained of 
occasional headaches with his sinus symptoms.  He denied 
having any chronic bedrest or incapacitation as a result of 
his sinus problems.  

A physical examination of the veteran's nose demonstrated 
patent nares, obstruction assessed as 85 percent on the right 
and 70 percent on the left, no purulent discharge, turbinates 
which could not be visualized, some sinus fullness and 
tenderness to palpation of the maxillary sinuses, no 
crusting, and a clear posterior oropharynx.  Computed 
tomography of the veteran's sinuses showed a left maxillary 
hyperplastic membrane sinusitis.  In pertinent part, the 
examiner diagnosed chronic sinusitis with evidence of 
treatment in April 2002 (with gatifloxacin).  The examiner 
specifically stated that the evaluation demonstrated current 
active left maxillary sinusitis.  

In June 2003, the RO considered this additional evidence.  
The RO concluded that the information warranted an award of 
30 percent, effective from August 2000, for the 
service-connected sinusitis due to an orbital blowout 
fracture.  

2.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected sinusitis due 
to an orbital blowout fracture under the diagnostic code 
which evaluates impairment resulting from chronic maxillary 
sinusitis.  According to the relevant diagnostic code, 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is necessary for the 
assignment of a 30 percent disability rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2003).  The next higher 
evaluation of 50 percent requires evidence, following radical 
surgery, of chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected sinusitis is more severe than the 
current 30 percent disability rating indicates.  In 
particular, the veteran has explained that his sinusitis 
symptoms, which include a feeling of heaviness in his eyes, 
headaches, and swelling (of his gums, jaw, and neck), are 
essentially mild with severe symptomatology approximately 
once every three weeks.  T. 2-5.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected sinusitis 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

The Board has considered the veteran's complaints of 
essentially mild symptoms of a feeling of heaviness in his 
eyes, headaches, and swelling (of his gums, jaw, and neck) as 
well as severe symptomatology occurring approximately once 
every three weeks.  Significantly, however, these complaints 
are not supported by the relevant evidence of record.  
Specifically, the pertinent medical records reflect that the 
veteran's service-connected sinusitis is manifested by a left 
maxillary hyperplastic membrane sinusitis, 85 percent 
obstruction on the right, 70 percent obstruction on the left, 
patent nares, turbinates which could not be visualized, as 
well as some sinus fullness and tenderness to palpation of 
the maxillary sinuses but a clear posterior oropharynx, no 
purulent discharge, no crusting, improvement of sinusitis 
symptomatology with medication, and the need for only rare 
outpatient treatment without the need for any chronic bedrest 
or having any incapacitation.  

As this evidence indicates, the veteran's service-connected 
sinusitis is not manifested by radical surgery, chronic 
osteomyelitis, or near constant symptoms of headaches, pain, 
tenderness, purulent discharge, or crusting after repeated 
surgeries.  Without such evidence, the next higher evaluation 
of 50 percent for this service-connected disability cannot be 
awarded under the relevant criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2003).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) but has 
not made a determination as to whether the veteran's 
increased rating claim meets the criteria for submission to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  In this regard, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations associated with the 
service-connected sinusitis.  Specifically, it is not shown 
by the evidence of record that the veteran required any 
recent hospitalization for this service-connected disability.  
Also, the overall picture presented by the evidence in the 
claims folder did not reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected sinusitis to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a bilateral knee disorder, the appeal is granted to this 
extent only.  

A disability rating greater than 30 percent for the 
service-connected sinusitis due to an orbital blowout 
fracture is denied.  


REMAND

Service Connection For A Bilateral Knee Disability

As the Board has previously discussed in this decision with 
regard to the veteran's bilateral knee claim, the VA 
physician who treated the veteran at the October 2000 VA 
outpatient treatment session diagnosed "degenerative joint 
disease of [the] lower back, both knees, and [the] left 
thumb, which is mainly service connected."  The examiner did 
not indicate in the medical report whether he had access to, 
and reviewed, the veteran's medical records prior to making 
this conclusion or whether he was repeating history related 
by the veteran.  

Further, a complete and thorough review of the claims folder 
indicates that the veteran has not been accorded a relevant 
VA examination during the current appeal.  The veteran should 
be accorded a VA orthopedic examination to determine the 
nature, extent, and etiology of any diagnosed bilateral knee 
disability that he may have.  

Increased Rating For Residuals Of A Left Thumb Injury

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residuals of 
a left thumb injury under the diagnostic code which evaluates 
impairment resulting from limitation of function of the part 
affected by a scar.  Before specifically addressing the 
question of whether a compensable rating is warranted for the 
service-connected residuals of a left thumb injury, the Board 
acknowledges that the schedular criteria by which skin 
disorders are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002).  However, the specific 
diagnostic code which rates impairment resulting from 
limitation of function of the part affected by a scar did not 
change as a result of this amendment.  See, 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (prior to, and since, 
August 30, 2002).  

Further, the Board acknowledges that the schedular criteria 
by which ankylosis and limitation of motion of the hands are 
rated also changed during the pendency of the veteran's 
appeal.  See 67 Fed. Reg. 48784-48787 (July 26, 2002) 
(effective August 26, 2002).  Therefore, adjudication of a 
claim of entitlement to a compensable disability rating for 
the service-connected residuals of a left thumb injury must 
also include consideration of both the old and the new 
criteria.  The General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

In this regard, the Board notes that, according to the 
relevant rating criteria effective prior to August 26, 2002, 
evidence of favorable ankylosis of the minor thumb warranted 
the disability evaluation of 10 percent.  Evidence of 
unfavorable ankylosis of the minor thumb was required for the 
grant of a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (effective prior to August 26, 2002).  
No higher evaluation was allowable pursuant to this 
Diagnostic Code.  However, extremely unfavorable ankylosis 
would be rated as amputation under diagnostic codes 5152 
through 5156.  38 C.F.R. § 4.71a, Note following Diagnostic 
Code 5227 (effective prior to August 26, 2002).  

The pertinent rating requirements effective since August 26, 
2002 reflected no changes in the actual ratings assignable 
pursuant to Diagnostic Code 5224.  However, a note following 
this Diagnostic Code stipulates that consideration should 
also be given to whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Note following Diagnostic Code 5224 (2003).  

The relevant evaluation requirements effective since 
August 26, 2002 also provide for a new diagnostic code which 
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2003).  According to 
this Diagnostic Code, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers of 
the minor hand, with the thumb attempting to oppose the 
fingers, results in the assignment of a noncompensable 
disability evaluation.  Id.  Evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, warrants the assignment of a 10 percent 
disability rating.  Id.  Evidence of a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers on the minor hand, with the thumb attempting to 
oppose the fingers, is necessary for the grant of the next 
higher evaluation of 20 percent.  Id.  A complete and 
thorough review of the claims folder indicates that the RO 
has not provided the veteran with the provisions of the new 
Diagnostic Code 5228.  

Further, in the report of the December 2002 VA examination, 
the examiner noted that the scar on the veteran's left thumb 
was 4 centimeters across the distal interphalangeal joint of 
the left thumb, barely visible, and skin tone.  In addition, 
the veteran complained of some difficulty flexing his thumb 
at times as a result of the scar on this extremity.  The 
examiner observed that the veteran did in fact have some 
problems with apposition of his thumb to his other fingers 
and with flexion of his left thumb at the distal 
interphalangeal (DIP) joint and that his handgrip was 
slightly decreased.  The examiner explained that, otherwise, 
the veteran had no significant residual of the in-service 
laceration to his left thumb, including no tissue loss, no 
keloid formation, and no change in size of his left thumb as 
compared to his right thumb.  

Significantly, although the examiner noted that the veteran 
did in fact have some difficulty with apposition of his thumb 
to his other fingers and with flexion of his left thumb at 
the DIP joint and that his handgrip was slightly decreased, 
the physician did not provide the specific ranges of motion 
of the veteran's left thumb.  As such information is 
necessary to evaluate adequately the veteran's 
service-connected left thumb disability, the Board concludes 
that a remand of this compensation rating claim to the RO is 
necessary to accord the RO an opportunity to schedule the 
veteran for a pertinent VA examination which can provide the 
information necessary to rate this disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered bilateral 
knee treatment to him since January 1976 
as well as left thumb treatment since 
October 2002.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any bilateral knee disorder 
that he may have and to determine the 
nature and extent of the 
service-connected residuals of a left 
thumb injury.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including x-rays, should 
be conducted.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any bilateral knee 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a bilateral knee disorder is appropriate.  
If so, the examiner should then express 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
bilateral knee disability, which is found 
on examination, is related to, or caused 
by, the veteran's active military 
service.  The examiner should reconcile 
any conclusions with the veteran's 
service medical records, including his 
January 1976 separation report, and the 
October 2000 VA outpatient clinic report.

Further, with regard to the 
service-connected residuals of a left 
thumb injury, the examiner should note 
all pathology associated with this 
disability.  In particular, the examiner 
should specifically note (in inches or 
centimeters) the length of any gap 
between the veteran's left thumb pad and 
his left fingers, with his thumb 
attempting to oppose his fingers.  

4.  The RO should then adjudicate the 
issues of entitlement to service 
connection for a bilateral knee disorder 
and entitlement to an initial compensable 
disability rating for residuals of a left 
thumb injury.  If the decisions remain in 
any way adverse to the veteran, he and 
his attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
June 2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



